Citation Nr: 9926806	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of both 
hands. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
Government from July 1943 to May 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
arthritis of both hands.  

A decision of the Board in March 1997 denied the claim but 
that decision was appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) which in a Memorandum decision of January 4, 1999 
vacated the March 1997 Board decision and remanded the case 
to the Board for further development.  

REMAND

The Court's Memorandum decision of January 4, 1999 
determined that the claim was well grounded.  The Court 
found that in this case two of the elements required for a 
well grounded claim were satisfied by 38 U.S.C.A. 
§ 1112(b)(12) (West 1991) and that a January 1994 statement 
of Dr. Ramirez, indicating that a tuft in the veteran's 
third left finger was possibly related to trauma, to which 
Dr. Kim agreed in March 1994, was sufficient to meet the 
last element for a well grounded claim.  This finding is 
binding on the Board under the law of the case doctrine and, 
as a result, 38 U.S.C.A. § 5107(a) (West 1991) mandates a 
duty to assist the veteran.  

The Court noted that the "Board's reasoning that the x-ray 
revealing the deformity at the tuft 'does not affect the 
joint and, thus, cannot be a manifestation of arthritis of 
any kind' is unsubstantiated."  [redacted] (U.S. Vet. App. [redacted]) (citing, in 
part, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) that 
the Board many not rely upon its own medical opinion).  The 
Court instructed that a definitive medical opinion was 
necessary. 

Also, the Court instructed that the provision of the VA 
Adjudication Procedure Manual, (M21-1) Part VI, para 
7.23(d)(4)(c) and (d) were to be followed.  These instruct 
that the most complete account of the traumatic incident 
should be obtained, including the nature of the trauma, a 
statement of the type and severity of the injuries received, 
and the frequency of the injury.  Also, consideration is to 
be given to requesting an opinion from a prisoner-of-war 
(POW) physician coordinator as to whether or not a diagnosis 
of arthritis resulting from trauma would be consistent with 
the injuries received as a POW.  

The Court further stated that "[t]he appellant has had a 
diagnosis of osteoarthritis or degenerative arthritis in his 
hands since 1984 [and that] [t]he medical evidence dating 
from 1984 fails to provide an etiology or origin for the 
appellant's osteoarthritis."  This finding is binding on the 
Board under the law of the case doctrine.  The Court further 
noted that both Dr. Kim and Dr. Ramirez opined that the 
deformity of the veteran's third left finger could be the 
result of trauma and that the veteran's 1994 statement that 
his hand had been smashed with a rifle during his internment 
had been corroborated by a fellow POW but no medical 
examination had been conducted since 1994 which considered 
that clinical history in determining the etiology of any 
arthritis.  Moreover, there was no evidence of record ruling 
out the possibility that any arthritis of the veteran's 
fingers or hands was post-traumatic in origin.  The Court 
also quote text in Bailey v. Derwinski, 1 Vet. App. 441, 447 
(1991) that:

In readjudicating this claim on remand, the Board 
should take into account in determining whether the 
veteran is entitled to the benefit-of-the-doubt the 
statement quoted above from the Senate Report that 
there is disagreement as to the adequacy of current 
medical science to distinguish between arthritis 
resulting from trauma and arthritis resulting from the 
aging process or other causes.  

Bailey, at 447.  

According, the case is remanded for the following actions: 

1.  The RO should contact the veteran and request that 
he provide the names, addresses and approximate dates 
of treatment for all VA and non-VA health care 
providers who have treated him for arthritis of the 
hands and fingers. 

With any necessary authorization from the veteran, the 
RO should attempt to obtain all pertinent treatment 
records identified by the veteran which are not 
currently of record.  

If private treatment records are requested but not 
obtained, the veteran and his representative should be 
provided with information concerning the negative 
results and afforded an opportunity to obtain these 
records.  38 C.F.R. § 3.159(c) (1998).  

2.  The RO should contact the veteran and request the 
most complete account possible of the traumatic 
incident(s) during his internment, including the nature 
of the trauma, a statement of the type and severity of 
the injuries received, and the frequency of the injury.  

The RO should request that the veteran furnish as much 
information as possible as to all corroborating 
sources, including fellow POWs.  

3.  The RO should contact any fellow POWs who were 
interned with the veteran and request the most complete 
account possible of the traumatic incident(s) during 
the veteran's internment, including the nature of the 
trauma, a statement of the type and severity of the 
injuries received, and the frequency of the injury.  

4.  Once the foregoing information has been obtained 
(and even if it can not be obtained) the veteran should 
be scheduled for a VA examination by a VA POW physician 
coordinator, or equivalent (and if not available, a 
specialist in orthopedic diseases) who should review 
the veteran's claim file and examine the veteran 
himself for the purpose of determining the nature and 
etiology of any arthritis that the veteran may have in 
his fingers and hands.  

Particular attention is to be given to any tuft of the 
veteran's left third finger and whether it represents 
or is a manifestation of residual trauma as a POW.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  

The examiners should be requested to responded to the 
following question:

(a) Is it more likely than not that the veteran had 
some form of arthritis of the fingers or hands which is 
due to trauma as a POW?  

All indicated tests and studies should be performed.  
All findings should be reported.  The examiner should 
explain the rationale for any opinion and it would be 
helpful if the examiner would support his or her 
opinion with references to the medical records, 
clinical findings, or appropriate medical literature.

5.  If the veteran fails to report for VA examination, 
the RO should inform him of the requirements of 
38 C.F.R. § 3.655 (1998), and give him an opportunity 
to explain any good cause he may have for missing the 
examination. 

6.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 

7.  Following completion of the above development, the 
RO should review the evidence and determine whether the 
veteran's claims may be granted.  

8.  If the determination remains adverse to the 
veteran, he and his representative should be furnished 
a supplemental statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which includes a 
summary of additional evidence submitted, any 
additional applicable laws and regulations, and the 
reasons and bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


